Citation Nr: 0942254	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-35 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral plantar fasciitis, currently 
evaluated 10 percent disabling. 

2.   Entitlement to an increased disability rating for 
service-connected lumbar strain, currently evaluated 10 
percent disabling. 

3.  Entitlement to an increased disability rating for 
service-connected left knee chondromalacia, currently 
evaluated 10 percent disabling. 

4.  Entitlement to an increased disability rating for 
service-connected right knee status post operative 
arthroscopy, chondromalacia patella, currently evaluated 10 
percent disabling. 

5.  Entitlement to an increased disability rating for 
service-connected anxiety disorder, currently evaluated 30 
percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 2000 to August 2006.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In a June 2007 rating decision, the RO granted 
service connection for bilateral plantar fasciitis and 
assigned a 10 percent evaluation,  lumbar strain and assigned 
a 10 percent evaluation, left knee chondromalacia and 
assigned a 10 percent evaluation, and right knee status post 
operative arthroscopy, chondromalacia patella and assigned a 
10 percent evaluation.  In a September 2007 rating decision, 
the RO granted service connection for anxiety disorder and 
assigned a 30 percent evaluation.  The Veteran has disagreed 
with all of the assigned ratings.

The Veteran presented testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing which was 
conducted at the Indianapolis RO in April 2009.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  

During the April 2009 hearing, the Veteran submitted 
additional evidence directly to the Board, accompanied by a 
waiver of initial consideration of this evidence by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. § 
20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran's bilateral plantar fasciitis is manifested 
by swelling on use.

2.  The Veteran's service-connected lumbar strain is 
currently manifested by pain and minimal limitation of 
motion.

3.  The Veteran's service-connected left knee chondromalacia 
is manifested by 
X-ray evidence of degenerative changes, pain, and minimally 
limited range of motion.

4. The Veteran's service-connected right knee status 
chondromalacia patella is manifested by X-ray evidence of 
degenerative changes, pain, and minimally limited range of 
motion.

5.  The Veteran's anxiety disorder is current manifested by 
depressed mood, anxiety, suspiciousness, panic attacks, and 
mild memory loss; there is no evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory, impaired judgment; impaired 
abstract thinking, or difficulty in establishing effective 
work and social relationships.

6.  The evidence does not show that the Veteran's service-
connected disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for service-
connected bilateral plantar fasciitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2009).

2.  The criteria for an increased disability rating for 
service-connected lumbar strain  have not been met.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009).

3.  The criteria for an increased rating for the Veteran's 
service-connected left knee chondromalacia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).

4.  The criteria for an increased rating for the Veteran's 
service-connected right knee status post operative 
arthroscopy, chondromalacia patella have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2009).

5.  The criteria for an increased disability rating for the 
Veteran's service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 9411 (2009).

6.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased ratings for his service-connected 
bilateral plantar fasciitis, lumbar strain, left knee 
chondromalacia, right knee status post operative arthroscopy 
chondromalacia patella, and anxiety disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection claims in a September 25, 
2006, letter from the RO. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
September 25, 2006, letter whereby the Veteran was advised of 
the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
"[r]elevant records from any Federal Agency.  This may 
include records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  With respect to 
private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  See the September 25, 2006, 
letter.  Furthermore, the VA included copies of VA Form 21-
4142, Authorization and Consent to Release Information, which 
the Veteran could complete to release private medical records 
to the VA.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159(b).  See the September 25, 2006, letter at page 2.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2009).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, elements (1), (2), and (3) are not at issue; 
the Veteran was advised as to elements (4) and (5) in a June 
4, 2008 letter.

The Board recognizes that the aforementioned VCAA letters did 
not specifically include information pertaining to evidence 
necessary to substantiate a claim for a higher rating; 
however, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also VAOPGCPREC 8-2003.

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life]. In its May 2008 
remand, the Board directed the AMC to provide VCAA notice 
pursuant to this decision.

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 [Fast Letter 08-16; June 2, 2008] subsequent to the 
Board's May 2008 remand, the Board finds that the Vazquez- 
Flores decision does not apply to the present case. In 
addition to entitlement to service connection, this matter 
concerns an appeal from an initial rating decision and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted. Any further notice 
and assistance requirements are covered by 38 U.S.C. §§ 
5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with respect to the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, 22 Vet. App. 28 (2008) [holding as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].

In any event, the Veteran received specific notice of 
Vazquez-Flores in the June 4, 2008 VCAA letter.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d. 1270 (Fed. Cir. 2009).  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the September 
2006 and June 2008 letters, and his claims were readjudicated 
in the February 2009 supplemental statement of the case 
(SSOC), after he was provided with the opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notices.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the Veteran in 
proceeding to consider his claims on the merits.  The Veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the VA has obtained 
service treatment records, VA outpatient medical records, and 
provided the Veteran with VA examinations.  

In his March 2008 notice of disagreement, the Veteran stated 
that his symptoms had worsened.  However, he did not indicate 
at his April 2009 hearing that his symptoms had worsened 
since the VA examinations.  Notably, the Veteran's 
representative did not indicate at the hearing that further 
examination was necessary in this case.  Moreover, there are 
of record recent VA outpatient reports which appear to 
adequately describe the current symptomatology associated 
with the Veteran's service-connected disabilities.  See 
38 C.F.R. § 3.326(b); see also Shoffner v. Principi, 16 Vet. 
App. 208, 213 (2002) [holding that VA has discretion to 
decide when additional development is necessary].  Therefore, 
remand for another examination is unwarranted.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
As previously noted, the Veteran testified before the 
undersigned in April 2009.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased disability rating for 
service-connected bilateral plantar fasciitis, currently 
evaluated 10 percent disabling. 

The Veteran seeks an increased rating for his service-
connected bilateral plantar fasciitis, which is currently 
evaluated 10 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Assignment of diagnostic code

The Veteran's bilateral plantar fasciitis is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276.  See 38 
C.F.R. § 4.20 (2009) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous]; see also 38 C.F.R. § 4.27 (2009) 
[unlisted disabilities requiring rating by analogy will be 
coded first using the numbers of the most closely related 
body part and '99;" hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  The RO determined that the most closely analogous 
Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2009) [acquired flatfoot].

The Board has reviewed the medical evidence of record and 
notes that there is evidence of pain, tenderness, and 
stiffness of the feet.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate. Accordingly, the Veteran's foot disability 
will be rated under Diagnostic Code 5276.

Specific schedular criteria

Bilateral flatfeet will be rated as noncompensable when it is 
mild, with symptoms relieved by built-up shoe or arch 
support.

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, will be rated 10 percent 
disabling.

A severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, will be rated 30 percent 
disabling where bilateral.

A pronounced disability (with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances) 
will be rated 50 percent disabling where bilateral.

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

The words "moderate" "severe", "pronounced", and "marked" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009).  The Board observes that 
"moderate" is generally defined as "tending toward the 
mean or average amount or dimension".  "Severe" is 
generally defined as "of a great degree: serious."  See 
Merriam-Webster's Collegiate Dictionary, Eleventh Edition 
(2003), 798, 1140.  "Marked" is defined as "noticeable; 
obvious; appreciable; distinct; conspicuous."  Webster's New 
World Dictionary, Third College Edition (1988) at 828. 

The criteria in Diagnostic Code 5276 are conjunctive.  See 
Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  Compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].

Analysis

Schedular rating

The Veteran's service-connected bilateral plantar fasciitis 
is currently evaluated 
10 percent disabling.  As noted above, bilateral pes planus 
that is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, will be rated as 30 percent disabling.

In this case, there is no objective evidence of marked 
deformity.  A May 2007 VA examination report noted bone spurs 
bilaterally but noted there were no deformities.  Another May 
2007 VA examination report noted that aside from tenderness 
there was no other abnormality found.  An x-ray report at the 
time noted normal bilateral feet.  Additionally, a May 2008 
VA treatment record specifically noted no deformity of the 
feet was found on evaluation.  There is not evidence of 
altered gait or use of assistive devices due to the bilateral 
foot disability.

As to pain on manipulation and use accentuated, the May 2007 
VA examiner noted bilateral foot tenderness in the mid-foot 
to heel.  The other May 2007 VA examiner noted tenderness to 
palpation at the plantar aspect of the calcaneus and along 
the medial aspect of the plantar fascia at its insertion 
bilaterally, left worse then the right.  Additionally, a 
January 2009 VA treatment record noted that the feet 
exhibited pain with palpation.  However, pain on manipulation 
and use is one of the criteria for the currently assigned 10 
percent rating.  The criteria for the assignment of a 30 
percent rating, pain on manipulation and use accentuated, has 
not been demonstrated. Nowhere in the record is it indicated 
that the Veteran's pain becomes worse on manipulation or use.

With respect to indication of swelling on use, the Veteran 
indicated on VA examinations and at his hearing that he 
experienced swelling.  However, on examination in May 2007, 
the examiner specifically noted that there was no swelling.  
The Board has no reason, however, to disbelieve the Veteran. 

As to characteristic callosities, there is no evidence in the 
record of such a symptom. 

Based on the above-cited evidence, the Board concludes that 
the Veteran's plantar fasciitis does not meet the schedular 
criteria for a 30 percent disability rating under Diagnostic 
Code 5276.  As noted above, the schedular criteria are 
disjunctive.  
The only criteria which arguably has been demonstrated is 
swelling on use.   

 DeLuca consideration

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5276, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

Other considerations

For the sake of economy, the Board will discuss certain other 
considerations for all issues simultaneously below.

Conclusion

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the assignment of an 
increased rating for the Veteran's service-connected 
bilateral foot disorder have not been met.  A preponderance 
of the evidence is against the Veteran's claim. The benefits 
sought on appeal are therefore denied.

2.   Entitlement to an increased disability rating for 
service-connected lumbar strain, currently evaluated 10 
percent disabling. 

The Veteran seeks an increased rating for his service-
connected lumbar strain, which is currently evaluated 10 
percent disabling. 

Relevant law and regulations

The law and regulations pertaining generally to disability 
ratings and rating musculoskeletal disabilities have been set 
forth above and will not be repeated here.

Assignment of diagnostic code

The Veteran's lumbosacral spine disability is current rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237 [lumbosacral 
strain].  The May 2007 VA examiner indicated a diagnosis of 
lumbosacral strain.  Thus, the medical diagnosis is 
consistent with Diagnostic Code 5237.  In any event, all 
spinal disabilities, except intervertebral disc syndrome, are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Diagnostic Code 5243, which provides rating criteria for 
intervertebral disc syndrome, is inapplicable because a 
diagnosis of intervertebral disc syndrome or herniated 
nucleus pulposus has not been demonstrated by the competent 
medical evidence of record.  Notably, there is no medical 
evidence to suggest that the Veteran has been diagnosed with 
any neurological symptoms based on his lumbosacral spine 
disability.

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5237 [and thus the 
General Rating Formula for Diseases and Injuries of the 
Spine].  The Board can identify nothing in the evidence to 
suggest that use of another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code be used.

Specific schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

Analysis

Schedular rating

The Veteran's lumbar spine disability is currently evaluated 
10 percent disabling.  To warrant a 20 percent disability 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine, the evidence must show forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. See 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5235-5237 (2009).  

On VA examination in May 2007, the examiner reported forward 
flexion of the lumbar spine up to 80 degrees.  The Board 
notes that the examiner also reported extension to 5 degrees, 
right lateral flexion to 15 degrees, and left lateral flexion 
to 20 degrees [rotation was not reported].  As is described 
in 38 C.F.R. § 4.71a, Plate V, normal range of motion for the 
thoracolumbar spine is forward flexion up to 
90 degrees and combined range of motion up to 240 degrees.  
Accordingly, the findings of the May 2007 VA examiner 
demonstrate that the Veteran has essentially normal flexion 
of the thoracolumbar spine.  These measurements do not come 
close to the limitation required to warrant a 20 percent 
disability rating [specifically, forward flexion of the 
lumbar spine not greater than 60 degrees].  Additionally, 
while the VA examiner failed to report left and right 
rotation, the reported combined motion, even with the missing 
findings, adds up to 120 degrees.  Therefore, his 
measurements under the combined range of motion criteria are 
not met.  

The Veteran testified at his April 2009 hearing that he could 
forward flex to 70 degrees and rotate to the left and right 
to 25 degrees.  However, lay assertions on medical matters, 
such as range of motion testing, do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2009)[competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The Veteran's statements are not probative.

Additionally, the Veteran has not exhibited muscle spasms or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

Therefore, the Veteran's service-connected lumbar spine 
disability does not warrant an increased disability rating 
under the General Rating Formula for Disease and Injuries of 
the Spine.  Based on this record, and for reasons stated 
above, the Board finds that the Veteran is not entitled to an 
increased disability rating under the current schedular 
criteria.

DeLuca consideration

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2009).  See DeLuca, supra.

The Board recognizes the Veteran's complaints of pain as a 
result of his lumbar spine disability.  However, during VA 
examination in May 2007, no pain was noted upon evaluation 
and he was able to flex with repeated motions.  There is no 
evidence of weakness, incoordination, and the like.  

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 4.40 
and 4.45.  The current 10 percent rating adequately 
compensates the Veteran for any functional impairment 
attributable to his lumbar spine disability.  See 38 C.F.R. 
§§ 4.1, 4.10 (2009).

3.  Entitlement to an increased disability rating for 
service-connected left knee chondromalacia, currently 
evaluated 10 percent disabling. 

4.  Entitlement to an increased disability rating for 
service-connected right knee status post operative 
arthroscopy, chondromalacia patella, currently evaluated 10 
percent disabling. 

Because these issues involve the application of identical law 
to virtually identical facts, for the sake of economy the 
Board will address them together.



Relevant law and regulations

The law and regulations pertaining generally to disability 
ratings and rating musculoskeletal disabilities have been set 
forth above and will not be repeated here

Assignment of diagnostic code

The Veteran's knee disabilities are currently rated under 
Diagnostic Code 5014 (2009) [osteomalacia].  Osteomalacia is 
defined as the "inadequate or delayed mineralization of 
osteoid in mature cortical and spongy bone."  See Dorland's 
Illustrated Medical Dictionary, 1335 (30th ed. 2003).

Under Diagnostic Code 5014, osteomalacia is rated as 
degenerative arthritis. Under Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion for the specific joint involved.

A May 2007 VA examination report noted significant arthritic 
changes.  
Based on the diagnosis of arthritis of the knees, the Board 
finds that rating the Veteran under Diagnostic Code 5003 for 
both left and right knee disability would be more appropriate 
than Diagnostic Codes 5014.  The practical consequences of 
this change are nil, since as noted above Diagnostic Code 
5014 instructs to rate under Diagnostic Code 5003.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate.  
Accordingly, the Veteran's left and right knee disabilities 
will be rated under Diagnostic Codes 5003.  As will be 
discussed immediately below, consideration of Diagnostic Code 
5003 also entails consideration of Diagnostic Codes 5260 and 
5261.

Specific schedular criteria

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009) [degenerative arthritis].  Under 
Diagnostic Code 5003, arthritis of a major joint is rated 
under the criteria for limitation of motion of the affected 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  
For the purpose of rating disabilities due to arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. 
§ 4.71, Plate II (2008).

Analysis

Schedular rating

As was explained above, under Diagnostic Code 5003, arthritis 
is rated based upon limitation of motion of the knee, with a 
10 percent rating to be assigned if there is X-ray evidence 
of arthritis and limitation of motion is noncompensable under 
Diagnostic Codes 5260 and 5261.  In order to merit a higher 
disability rating for arthritis, limitation of flexion and 
extension must be demonstrated pursuant to Diagnostic Codes 
5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2009).

The Veteran was afforded a VA examination for his knees in 
May 2007.  Ranges of motion were from 0 to 100 degrees 
bilaterally.  Under 38 C.F.R. § 4.71, Plate II, normal range 
of motion for the knee is 140 degrees flexion and zero 
degrees extension.  

The 100 degrees of flexion and zero degrees of extension 
recorded in connection with the May 2007 VA examination is 
consistent with the assignment of a noncompensable rating..  
There is no evidence which indicates a greater limitation of 
extension currently exists in either knee. Accordingly, an 
increased disability rating cannot be assigned based on 
Diagnostic Codes 5260-1.

X-rays performed in May 2007 showed evidence of degenerative 
changes in the bilateral knees.  Under  Diagnostic Code 5003, 
where X-ray evidence of degenerative arthritis is presented, 
but the loss of range of motion is noncompensable, a 10 
percent disability rating will be assigned.  So it is in this 
case. 

Accordingly, the criteria for higher disability ratings for 
the right and left knees have not been met.

DeLuca consideration

In DeLuca, supra, the Court held that VA's review of a 
service-connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009).

The Veteran has complained of chronic knee pain, stiffness, 
and swelling, and limited motion.  See e.g. May 2007 VA 
examination report and April 2008 VA treatment record.  
However, the competent medical evidence does not indicate 
that the Veteran's current symptomatology warrants the 
assignment of additional disability.  Indeed, the competent 
medical evidence of record indicates that ranges of motion 
are normal.  The May 2007 VA examiner indicated that there 
were no flare-ups of the knee.  No DeLuca factors have been 
medically identified. 

Accordingly, the Board finds that additional disability 
ratings, over and above the 10 percent disability ratings now 
assigned for each knee, are not warranted.

Esteban consideration

A veteran who has arthritis and instability of the knee may 
be rated separately, provided that any separate rating must 
be based upon additional disability.  See VAOPGCPREC 23-97, 
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
Accordingly, the Board has considered whether the Veteran's 
right and left knee disabilities should be separately rated 
under Diagnostic Code 5257 [subluxation or instability].

The record shows that the Veteran has complained of bilateral 
knee instability.  He testified at hearing that his knees 
give away.  However that the record contains no objective 
medical evidence of subluxation or instability in either 
knee.  Crucially, the May 2007 VA examiner specifically 
indicated that as to varus and valgus, the Veteran was stable 
bilaterally.  Additionally, VA treatment records which 
document the Veteran's complaints of instability do not 
contain any findings which would serve to objectively verify 
such complaints.  To the extent that the Veteran receives 
medical treatment for his knees, by his own testimony, the 
treatment is focused on pain management.  See the April 2009 
Board hearing transcript, page 16.  There have been no 
clinical findings consistent with subluxation.

In short, the record shows that the Veteran's knee 
disabilities are primarily manifested by subjective 
complaints of pain with minimal losses in range of motion.  
There is insufficient medical evidence to warrant separate 
disability ratings based upon instability.

Accordingly, the Board finds that separate ratings under 
Diagnostic Code 5257 cannot be assigned.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence allows for the 
assignment of 10 percent disability ratings for the Veteran's 
service-connected right and left knee disabilities.  
Increased ratings are not warranted.

5.  Entitlement to an increased disability rating for 
service-connected anxiety disorder, currently evaluated 30 
percent disabling

Relevant law and regulations

Assignment of diagnostic code

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9400 [generalized anxiety 
disorder] (2009).  Diagnostic Code 9400 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
Veteran's case (anxiety disorder).  

In any event, with the exception of eating disorders, all 
mental disorders including anxiety disorder, are rated under 
the same criteria in the rating schedule.  Therefore, rating 
under another diagnostic code would not produce a different 
result.    Accordingly, the Board concludes that the Veteran 
is appropriately rated under Diagnostic Code 9400.

Specific rating criteria

Anxiety disorder is to be rated under the general rating 
formula for mental disorders under 38 C.F.R. § 4.130.  The 
pertinent provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows:  

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.	

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Analysis 

Mittleider concerns

In addition to anxiety disorder, for which service connection 
has been established, the record shows an additional 
diagnosis of depression, which is not currently service-
connected.  See, e.g., treatment record dated in February 
2009.  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not 
differentiate between the symptomatology associated with the 
Veteran's anxiety disorder and that resulting from his 
nonservice-connected depression.  Further, no mental health 
professional has attempted to distinguish between said 
symptomatology.  It appears that to delineate between anxiety 
and depression would be an impossibility.  Accordingly, for 
the purposes of this decision, the Board will attribute all 
of the Veteran's psychiatric symptoms to his service-
connected anxiety disorder.

Schedular rating

The Veteran's service-connected anxiety disorder is currently 
rated 30 percent disabling.  In order for a 50 percent 
disability rating to be assigned for PTSD, the evidence must 
demonstrate, or approximate, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A December 2007 VA treatment record noted flattened affect. 
However, the remainder of the evidence is negative for 
flattened affect.  On VA examination in May 2007, the Veteran 
was noted to have a normal affect.  He has been noted to have 
an anxious/constricted/restricted affect.  See July 2007 VA 
examination report, and February 2008 and February 2009 VA 
treatment records.  An anxious/limited affect is different 
from a "flattened" affect.  See Dorland's Illustrated 
Medical Dictionary, 30th Edition, page 36 (2003) [defining a 
flattened affect a "lack of signs expressing affect"].   In 
short, aside from one isolated mention of flattened affect, 
there is no other indication that such is present.  Thus, a 
preponderance of the evidence does not demonstrate flattened 
affect.

With regard to circumstantial, circumlocutory, or stereotyped 
speech, the evidence has consistently demonstrated that the 
Veteran had normal speech.  While the July 2007 VA 
examination report noted pressured speech indicating 
anxiousness, the remainder of the evidence noted the Veteran 
spoke at a normal rate and tone.  
In any case, circumstantial, circumlocutory, or stereotyped 
speech has not been shown at any point.  

Concerning panic attacks more than once a week, the record 
shows that the Veteran experienced them.  See May 2007 VA 
examination report and December 2007 VA treatment record.  
Also, the Veteran testified at his April 2009 that he had 
daily panic attacks.  

There is no evidence that the Veteran had difficulty in 
understanding complex commands.  While the Veteran testified 
at his April 2009 hearing that he had difficulty 
understanding complex commands at work, the May 2007 VA 
examination report reflected that the Veteran could 
comprehend commands.  Additionally, VA treatment records and 
the July 2007 VA examination report all noted that his 
thought process was logical and sequential.  Therefore, the 
weight of the evidence is against finding that the Veteran 
has difficulty in understanding complex commands. 

As to impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks), the Veteran stated that he was having such 
difficulties  [see VA outpatient reports dated February 2008 
and February 2009.  On evaluation during such visits, the 
clinicians noted his memory to be "fair".  On VA 
examination in May 2007 and during a December 2007 VA visit, 
his memory was noted to be within normal limits.  Although 
the evidence, taken as a whole, does indicate that mild 
memory loss exists, this is part of the criteria for the 
currently assigned 30 percent rating.  

As for impaired judgment, the Veteran and his wife both 
testified at the April 2009 hearing that he had impaired 
judgment.  However, on VA examination in May 2007, judgment 
was noted to be normal, and VA outpatient treatment records 
have consistently noted that the Veteran had fair judgment.  
Thus, the preponderance of the evidence is against a finding 
that the Veteran has impaired judgment. 

There is no evidence in the record that the Veteran has 
impaired abstract thinking. 

With regard to disturbances of motivation and mood, the May 
2007 VA examination report noted normal mood.  However, later 
VA treatment records have noted nervous mood (e.g. February 
2008 and February 2009) and mood swings twice a week 
(February 2009).  The Veteran also testified at his hearing 
to having mood swings.  

Lastly, as to difficulty in establishing effective work and 
social relationships, the record consistently shows that the 
Veteran was socially isolated due to his lack of trust in 
people.  He testified at his hearing that had trouble with 
coworkers and supervisors.  However, a July 2008 VA treatment 
record noted that his social situation was improving and he 
was willing to explore social opportunities to improve his 
quality of life.  Additionally, the record also shows that 
the Veteran had a good relationship with his wife and family. 

Thus, it appears that only two of the criteria for a 50 
percent rating, frequent panic attacks and disturbances of 
mood, have been met.

The Veteran has been assigned GAF scores of 49 (July 2007), 
50 (February 2008), and 57 (February 2009).  Although a GAF 
score alone is not a basis for assigning a disability rating, 
these scores are consistent with findings of moderate 
symptoms and appear to be congruent with the assigned 30 
percent disability rating.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected anxiety disorder which would enable it to conclude 
that the criteria for a higher rating have been approximated, 
and the Veteran and his attorney have pointed to no such 
pathology.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's anxiety disorder 
most closely approximates that associated with the currently 
assigned 30 percent evaluation.  An increased schedular 
rating is therefore denied.

Fenderson consideration

As was described in the Introduction, the Veteran's appeal 
stems from the initial assignment of disability ratings.  The 
Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
bilateral plantar fasciitis, lumbar strain, bilateral knee 
disabilities and anxiety disorder have not changed 
appreciably since the Veteran filed his claims.  Although the 
board has taken into consideration the statements contained 
in the Veteran's NOD which suggests that he believed at the 
time that his disabilities had become worse, he has not 
subsequently repeated those contentions.  VA treatment 
reports, dating up to March of this year, 2009, do not 
indicate any worsening of the service-connected disabilities.  
There appears to have been no medical findings and no other 
evidence which would allow for the assignment of an increased 
disability rating for any of the disabilities at any time 
during the appeal period.  

Therefore, 10 percent disability ratings were properly 
assigned for bilateral plantar fasciitis, lumbar strain, left 
knee chondromalacia and right knee status post operative 
arthroscopy chondromalacia patella during the entire period 
from the date of service connection, August 2, 2006.  The 30 
percent disability rating was also properly assigned for 
anxiety disorder during the entire period from the date of 
service connection, August 2, 2006.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected disabilities.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disabilities are specifically contemplated under 
the appropriate ratings criteria.  Accordingly, the Board 
finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1) (2009).  

With respect to frequent hospitalizations, the evidence does 
not reflect that the Veteran has been hospitalized due to his 
service-connected disabilities.  

With respect to employment, the Veteran has indicated that he 
has difficulty carrying out his duties working in a retail 
store due to his various physical service-connected 
disabilities on account of pain.  He also stated that his 
anxiety disorder caused him to feel threatened by co-workers 
and his boss.  However, there is no evidence that the 
Veteran's service-connected disabilities markedly interfere 
with employment.  There is nothing in the record to indicate 
that this service-connected disabilities cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular ratings, which are productive of a 
combined 60 percent rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

There is also no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

In short, the evidence does not support the proposition that 
the Veteran's service connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).

ORDER

Entitlement to an increased disability rating for service-
connected bilateral plantar fasciitis is denied. 

Entitlement to an increased disability rating for service-
connected lumbar strain is denied. 

Entitlement to an increased disability rating for service-
connected left knee chondromalacia is denied. 

Entitlement to an increased disability rating for service-
connected right knee status post operative arthroscopy, 
chondromalacia patella is denied. 

Entitlement to an increased disability rating for service-
connected anxiety disorder is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


